Citation Nr: 1234881	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  09-49 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to October 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the undersigned at a videoconference hearing held in May 2012.


FINDING OF FACT

The Veteran has sleep apnea that originated in service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In April 2009, prior to the initial adjudication of his claim, the RO provided the Veteran with a letter explaining to him the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The notice also described how VA determines ratings and effective dates.  This complied with the requirements of VCAA.  Further, as the Board is granting in full the benefits sought on appeal, any error that might have been committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service Connection

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Medical documentation of a disability during service is not required.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  

Current Disability

There is no dispute that the Veteran's currently has sleep apnea.  A private polysomnogram was done in December 2008 and interpreted as showing severe obstructive sleep apnea.  The Veteran had another polysomnogram in March 2009 and it was interpreted as showing obstructive sleep apnea.  The report of the April 2009 VA examination shows the Veteran's claims file, including sleep studies and service treatment records were reviewed.  The Veteran's history was discussed.  The VA examiner diagnosed sleep apnea controlled with the use of a bi-level CPAP machine on a nightly basis.  There is no competent evidence against a diagnosis of sleep apnea.  Therefore, the Board finds that the preponderance of evidence on this point establishes that the Veteran has sleep apnea.  

Disease or Injury in Service

The service treatment records show a complaint, in May 2002, that the Veteran had a productive cough and fever for two weeks.  Also, he could not sleep at night.  Examination of his ears revealed a fluid level behind the tympanic membranes and little movement with the Valsalva maneuver.  The right nares were grey and occluded due to edema but there were no purulent exudates.  His lungs had some questionable crackles in the right middle lobe.  A chest X-ray disclosed a questionable infiltrate.  The assessment was possible right upper lobe pneumonia.  

The service treatment records do not reflect any diagnosis of a sleep disorder during service.  There were no relevant complaints or findings on the April 2005 post deployment examination or the July 2007 examination for separation from service.  

In May 2009, D. D. B., wrote that he was the executive officer and the Veteran was the first sergeant of a company from 2004 to 2006.  They shared the same sleeping quarters on many occasions during training and a 13 month deployment to Iraq.  The Veteran snored so loudly that he could be heard through the concrete block wall separating their rooms in Iraq.  In Kuwait, soldiers sleeping at the other end of a 60 man tent complained that his snoring was keeping them awake.  

In a May 2009 statement, D. W. D., recalled that they were stationed together at Fort Riley, Kansas, from 2003 to 2007.  The witness was a platoon sergeant in the same company and witnessed a change in the Veteran's sleep pattern.  The Veteran was a light snorer before deployment but during deployment, his snoring became so loud that you did not want to sleep in the same area.  After redeployment the witness was diagnosed with sleep apnea.  After learning about symptoms, he believed the Veteran's change in snoring could have been caused by sleep apnea.  

The Veteran's wife provided a statement dated in May 2009.  They had been married for over 20 years.  For a long time, the Veteran was a light snorer.  Before he left for his second tour in Iraq, his snoring was light to moderate.  After he returned from Iraq, his snoring became excessive.  The Veteran's snoring, heavy breathing, and frequent interrupted breathing at night drove her from their bed to the couch on many nights.  They subsequently pursued medical treatment and sleep apnea was diagnosed.  

In April 2012, N. W., a combat medic, reported serving with the Veteran's unit from 2004 until their deployment to Iraq ended in January 2006.  He lived and worked in the same area as the Veteran and noticed that he had issues while sleeping.  His snoring could be heard through the concrete block walls.  What concerned the witness most was when he stopped snoring, he would seem to have to catch his breath then would either wake up or go back to sleep and resume snoring.  The witness conducted a routine check on the Veteran and recommended further evaluation.  The Veteran was seen by a battalion surgeon, who did not find any type of obstruction or respiratory problem.  He recommended further evaluation upon return from deployment.  

A lay witness can provide competent evidence of things he or she can observe.  38 C.F.R. § 3.159(a) (2011).  Therefore, the witnesses are competent to report the Veteran's snoring during service.  Moreover, because these witness statements are consistent, the Board finds them to be credible.  Therefore the Board finds that the Veteran experienced excessive snoring during service, about the time of his second deployment to Iraq.  

A Link

The final requirement for service connection is competent evidence linking the current disability to disease or injury in service.  In this case, there is no evidence against a connection.  The April 2009 VA examination verified the diagnosis of sleep apnea, but did not express an opinion as to whether it was incurred in service or not.  We do have one competent medical opinion linking the current disability to service.  

In May 2012, D. W. D., M.D., wrote that he was board certified in sleep medicine.  The doctor noted that the Veteran had statements supporting symptoms of snoring and daytime hypersomnia while on active duty.  It was noted that he had undergone polysomnograms in 2008 and 2009 and was found to have severe obstructive sleep apnea.  The doctor personally reviewed the Veteran's medical history and the statements as to his symptoms on active duty.  It was the doctor's medical opinion that the Veteran did have obstructive sleep apnea syndrome while on active duty.  

Conclusion

It is not necessary that a disability be diagnosed during service.  38 C.F.R. § 3.303.  In this case, all the elements necessary for service connection are present.  There is a competent medical diagnosis of sleep apnea; there are competent witness statements identifying symptoms in service; and there is a medical opinion linking the symptoms in service to the post service diagnosis.  There is no competent evidence to the contrary.  There is no evidence that the Veteran does not have sleep apnea, or that he did not have symptoms in service, or that the current disability did not have its onset in service.  If there is any reasonable doubt, it must be resolved in favor of the Veteran.  Thus, the Board finds that the criteria for service connection are met and grants service connection for sleep apnea.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).  


ORDER

Service connection for sleep apnea is granted.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


